EXHIBIT 10-60

 

EXECUTION COPY

 

$300,000,000

 

TERM LOAN AGREEMENT

 

dated as of April 1, 2005

 

among

 

EXELON CORPORATION,

 

THE LENDERS NAMED HEREIN

 

and

 

DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,

 

as Administrative Agent



--------------------------------------------------------------------------------

ARTICLE I          DEFINITIONS AND ACCOUNTING TERMS

        SECTION 1.01.

 

CERTAIN DEFINED TERMS

   1

        SECTION 1.02.

 

OTHER INTERPRETIVE PROVISIONS

   11

        SECTION 1.03.

 

ACCOUNTING PRINCIPLES

   11

ARTICLE II         AMOUNTS AND TERMS OF THE ADVANCES

        SECTION 2.01.

 

THE LOANS

   12

        SECTION 2.02.

 

THE DRAWDOWNS

   12

        SECTION 2.03.

 

FEES

   13

        SECTION 2.04.

 

REDUCTION OF THE COMMITMENTS

   14

        SECTION 2.05.

 

REPAYMENT OF LOANS

   14

        SECTION 2.06.

 

INTEREST ON ADVANCES

   14

        SECTION 2.07.

 

ADDITIONAL INTEREST ON ADVANCES

   14

        SECTION 2.08.

 

INTEREST RATE DETERMINATION

   15

        SECTION 2.09.

 

CONVERSION OF ADVANCES

   15

        SECTION 2.10.

 

PREPAYMENTS

   15

        SECTION 2.11.

 

INCREASED COSTS

   16

        SECTION 2.12.

 

ILLEGALITY

   17

        SECTION 2.13.

 

PAYMENTS AND COMPUTATIONS

   17

        SECTION 2.14.

 

TAXES

   19

        SECTION 2.15.

 

SHARING OF PAYMENTS, ETC

   21

ARTICLE III         CONDITIONS OF LENDING

        SECTION 3.01.

 

CONDITIONS PRECEDENT TO FIRST DRAWDOWN

   21

        SECTION 3.02.

 

CONDITIONS PRECEDENT TO EACH DRAWDOWN

   22

ARTICLE IV         REPRESENTATIONS AND WARRANTIES

        SECTION 4.01.

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

   22

ARTICLE V           COVENANTS OF THE BORROWER

        SECTION 5.01.

 

AFFIRMATIVE COVENANTS

   24

        SECTION 5.02.

 

NEGATIVE COVENANTS

   27

ARTICLE VI           EVENTS OF DEFAULT

        SECTION 6.01.

 

EVENTS OF DEFAULT

   30



--------------------------------------------------------------------------------

ARTICLE VII         THE ADMINISTRATIVE AGENT

        SECTION 7.01.

 

AUTHORIZATION AND ACTION

   32

        SECTION 7.02.

 

AGENTS’ RELIANCE, ETC

   32

        SECTION 7.03.

 

AGENTS AND AFFILIATES

   33

        SECTION 7.04.

 

LENDER CREDIT DECISION

   33

        SECTION 7.05.

 

INDEMNIFICATION

   33

        SECTION 7.06.

 

SUCCESSOR ADMINISTRATIVE AGENT

   34

ARTICLE VIII         MISCELLANEOUS

        SECTION 8.01.

 

AMENDMENTS, ETC

   34

        SECTION 8.02.

 

NOTICES, ETC

   36

        SECTION 8.03.

 

NO WAIVER; REMEDIES

   36

        SECTION 8.04.

 

COSTS AND EXPENSES; INDEMNIFICATION

   36

        SECTION 8.05.

 

RIGHT OF SET-OFF

   37

        SECTION 8.06.

 

BINDING EFFECT

   37

        SECTION 8.07.

 

ASSIGNMENTS AND PARTICIPATIONS

   38

        SECTION 8.08.

 

GOVERNING LAW

   41

        SECTION 8.09.

 

CONSENT TO JURISDICTION

   41

        SECTION 8.10.

 

EXECUTION IN COUNTERPARTS; INTEGRATION

   41

        SECTION 8.11.

 

USA PATRIOT ACT NOTIFICATION

   42



--------------------------------------------------------------------------------

Schedule 2.01    Lenders and Commitments Exhibit A    Form of Note Exhibit B   
Notice of Drawdown Exhibit C    Assignment and Acceptance Exhibit D    Form of
Opinion of Counsel for the Borrower Exhibit E    Form of Annual and Quarterly
Compliance Certificate



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

dated as of April 1, 2005

 

Exelon Corporation, a Pennsylvania corporation (the “Borrower”), the financial
institutions listed on the signature pages hereof and Dresdner Bank AG, New York
and Cayman Islands Branches (“DBAG”), as Administrative Agent, hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the respective meanings set forth below (each such meaning to
be equally applicable to both the singular and plural forms of the term
defined):

 

“Adjusted Funds From Operations” means, for any period, Net Cash Flows From
Operating Activities for such period minus Transitional Funding Instrument
Revenue for such period plus Net Interest Expense for such period minus, in the
case of the Borrower, the portion (but, not less than zero) of the Borrower’s
Net Cash Flows From Operating Activities for such period attributable to the
Energy Holdings Entities.

 

“Administrative Agent” means DBAG in its capacity as administrative agent for
the Lenders pursuant to Article VII, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article
VII.

 

“Administrative Questionnaire” means an administrative questionnaire,
substantially in the form supplied by the Administrative Agent, completed by a
Lender and furnished to the Administrative Agent in connection with this
Agreement.

 

“Advance” means a Base Rate Advance or a Eurodollar Rate Advance, each of which
is a “Type” of Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C.

 

Term Loan Agreement



--------------------------------------------------------------------------------

“Base Rate” means, for any period, a fluctuating interest rate per annum which
rate per annum shall at all times be equal to the higher of:

 

(a) the Prime Rate; and

 

(b) the sum of 0.5% per annum plus the Federal Funds Rate in effect from time to
time.

 

“Base Rate Advance” means a tranche of a Loan that bears interest as provided in
Section 2.06(a).

 

“Borrowing” means a group of Advances of all Lenders of the same Type and, if
such Borrowing consists of Eurodollar Rate Advances, having the same Interest
Period.

 

“Business Day” means a day on which banks are not required or authorized to
close in Philadelphia, Pennsylvania, Chicago, Illinois or New York, New York,
and, if the applicable Business Day relates to any Eurodollar Rate Advances, on
which dealings are carried on in the London interbank market.

 

“Closing Date” shall mean the date of the initial drawdown hereunder.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, in each case as amended, reformed or otherwise modified from time to
time.

 

“ComEd” means Commonwealth Edison Company, an Illinois corporation.

 

“ComEd Mortgage” means the Mortgage, dated July 1, 1923, as amended and
supplemented by supplemental indentures, including the Supplemental Indenture,
dated August 1, 1944, from ComEd to Harris Trust and Savings Bank and D.G.
Donovan, as trustees; provided that no effect shall be given to any amendment,
supplement or refinancing after the date of this Agreement that would broaden
the definition of “permitted liens” as defined in the ComEd Mortgage as
constituted on the date of this Agreement.

 

“Commitment” - see Section 2.01.

 

“Commitment Termination Date” means the earliest of (i) September 16, 2005,
(ii) the date of the third drawdown hereunder or (iii) the date of termination
in whole of the Commitments pursuant to Section 2.04 or Section 6.01.

 

“Commodity Trading Obligations” mean, with respect to any Person, the
obligations of such Person under (i) any commodity swap agreement, commodity
future agreement, commodity option agreement, commodity cap agreement, commodity
floor agreement, commodity collar agreement, commodity hedge agreement,
commodity forward contract or derivative transaction and any put, call or other
agreement, arrangement or transaction, including natural gas, power and
emissions forward contracts, or any combination of any such arrangements,
agreements and/or transactions, employed in the ordinary course of such Person’s
business, including any such Person’s energy marketing, trading and asset
optimization business, or (ii) any commodity swap agreement, commodity future
agreement, commodity option agreement, commodity hedge

 

Term Loan Agreement

 

-2-



--------------------------------------------------------------------------------

agreement, and any put, call or other agreement or arrangement, or combination
thereof (including an agreement or arrangement to hedge foreign exchange risks)
in respect of commodities entered into by such Person pursuant to asset
optimization and risk management policies and procedures adopted in good faith
by the Board of Directors (or similar governing body) of such Person. The term
“commodities” shall include electric energy and/or capacity, coal, petroleum,
natural gas, emissions allowances, weather derivatives and related products and
by-products and ancillary services.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
that, together with the Borrower or any Subsidiary, are treated as a single
employer under Section 414(b) or 414(c) of the Code.

 

“DBAG” – see the Preamble.

 

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business), (iv) obligations as lessee under
leases that shall have been or are required to be, in accordance with GAAP,
recorded as capital leases, (v) obligations (contingent or otherwise) under
reimbursement or similar agreements with respect to the issuance of letters of
credit (other than obligations in respect of documentary letters of credit
opened to provide for the payment of goods or services purchased in the ordinary
course of business) and (vi) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(i) through (v) above.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

 

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof; (ii) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
provided that such bank is acting through a branch or agency located in the
United States; (iii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership or other entity) engaged
generally in making, purchasing or otherwise investing in commercial loans in
the ordinary course of its business; (iv) the central bank of any country that
is a member of the OECD; (v) any Lender; or (vi) any Affiliate of a Lender;
provided that, unless otherwise agreed by the Borrower and the Administrative
Agent in their sole discretion, (A) any Person described in clause (i), (ii) or
(iii) above shall also (x) have outstanding unsecured long-term debt that is
rated BBB- or better by S&P and Baa3 or better by Moody’s (or an equivalent
rating by another nationally recognized credit rating agency of similar standing
if either such corporation is no longer in the business of

 

Term Loan Agreement

 

-3-



--------------------------------------------------------------------------------

rating unsecured indebtedness of entities engaged in such businesses) and
(y) have combined capital and surplus (as established in its most recent report
of condition to its primary regulator) of not less than $100,000,000 (or its
equivalent in foreign currency), and (B) any Person described in clause (ii),
(iii), (iv) or (vi) above shall, on the date on which it is to become a Lender
hereunder, be entitled to receive payments hereunder without deduction or
withholding of any United States Federal income taxes (as contemplated by
Section 2.14(e)).

 

“Eligible Successor” means a Person which (i) is a corporation, limited
liability company or business trust duly incorporated or organized, validly
existing and in good standing under the laws of one of the states of the United
States or the District of Columbia, (ii) as a result of a contemplated
acquisition, consolidation or merger, will succeed to all or substantially all
of the consolidated business and assets of the Borrower and its Subsidiaries,
(iii) upon giving effect to such contemplated acquisition, consolidation or
merger, will have all or substantially all of its consolidated business and
assets conducted and located in the United States and (iv) is acceptable to the
Majority Lenders as a credit matter.

 

“Energy Holdings” means PSEG Energy Holdings L.L.C., a New Jersey limited
liability company.

 

“Energy Holdings Debt” means Debt of any Energy Holdings Entity for which
neither the Borrower nor any of its Subsidiaries (other than another Energy
Holdings Entity) has any liability, contingent or otherwise.

 

“Energy Holdings Entity” means Energy Holdings and each of its Subsidiaries.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder, each as amended and modified from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for each Interest Period for each Eurodollar Rate
Advance made as part of a Borrowing, the applicable British Bankers’ Association
LIBOR rate for deposits in U.S. dollars having a maturity equal to such Interest
Period, as reported by any generally recognized financial information service as
of 11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period; provided that if no such British Bankers’ Association LIBOR
rate is available to the Administrative Agent, the Eurodollar Rate for such
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which DBAG or one of its Affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 A.M. (London time) two Business Days prior to the first
day of such Interest Period, in the approximate amount of DBAG’s relevant
Eurodollar Rate Advance and having a maturity equal to such Interest Period.

 

Term Loan Agreement

 

-4-



--------------------------------------------------------------------------------

“Eurodollar Rate Advance” means a tranche of a Loan that bears interest as
provided in Section 2.06(b).

 

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period means
the reserve percentage applicable during such Interest Period (or if more than
one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for such Lender with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities
having a term equal to such Interest Period.

 

“Event of Default” - see Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and
modified from time to time.

 

“Exposure” means, with respect to any Lender as of any date of determination,
the sum of (i) such Lender’s Commitment as of such date plus (ii) the
outstanding principal amount of the Advances of such Lender as of such date.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Five-Year Amendment” – see Section 8.01(b)(i).

 

“Five-Year Credit Agreement” means the Five-Year Credit Agreement, dated as of
July 16, 2004, among the Borrower and certain of its affiliates, as borrowers,
the lenders named therein, and Bank One NA, as administrative agent, as amended,
supplemented or refinanced from time to time.

 

“GAAP” - see Section 1.03.

 

“Genco” means Exelon Generation Company, LLC, a Pennsylvania limited liability
company.

 

“Granting Lender” - see Section 8.07(h).

 

Term Loan Agreement

 

-5-



--------------------------------------------------------------------------------

“Hedging Obligations” mean, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, interest rate or
currency hedge agreement, and any put, call or other agreement or arrangement
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.

 

“Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of Adjusted Funds From Operations for such period to Net
Interest Expense for such period.

 

“Interest Expense” means, for any period, “interest expense” as shown on a
consolidated statement of income of the Borrower for such period prepared in
accordance with GAAP.

 

“Interest Expense to Affiliates” means, for any period, “Interest Expense to
Affiliates” as shown on a consolidated statement of income of the Borrower for
such period.

 

“Interest Period” means, for each Eurodollar Rate Advance, the period commencing
on the date such Eurodollar Rate Advance is made or is converted from a Base
Rate Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below. The duration of each Interest Period shall be 1, 2 or 3
months, as the Borrower may select in accordance with Section 2.02 or 2.09;
provided that:

 

(i) the Borrower may not select any Interest Period that ends after the
scheduled Maturity Date;

 

(ii) Interest Periods commencing on the same date for Advances made as part of
the same Borrowing shall be of the same duration;

 

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

 

(iv) if there is no day in the appropriate calendar month at the end of such
Interest Period numerically corresponding to the first day of such Interest
Period, then such Interest Period shall end on the last Business Day of such
appropriate calendar month.

 

“Lenders” means the financial institutions listed on the signature pages hereof
and each Eligible Assignee that shall become a party hereto pursuant to
Section 8.07.

 

“Lien” means any lien (statutory or other), mortgage, pledge, security interest
or other charge or encumbrance, or any other type of preferential arrangement
(including the interest of a vendor or lessor under any conditional sale,
capitalized lease or other title retention agreement).

 

Term Loan Agreement

 

-6-



--------------------------------------------------------------------------------

“Loan” - see Section 2.01.

 

“Majority Lenders” means Lenders having Pro Rata Shares of more than 50%
(provided that, for purposes of this definition, neither the Borrower nor any of
its Affiliates, if a Lender, shall be included in (i) the Lenders having such
amount of the Pro Rata Shares or (ii) determining the amount of the Commitments
and/or the Loans which constitute 100% of the Pro Rata Shares).

 

“Material Adverse Change” and “Material Adverse Effect” each means, relative to
any occurrence, fact or circumstances of whatsoever nature (including any
determination in any litigation, arbitration or governmental investigation or
proceeding) with respect to the Borrower, (i) any materially adverse change in,
or materially adverse effect on, the financial condition, operations, assets or
business of the Borrower and its consolidated Subsidiaries (other than Energy
Holdings and its Subsidiaries), taken as a whole (except that changes or effects
relating to the Borrower’s investment in Energy Holdings and its Subsidiaries
shall not be considered in determining whether a Material Adverse Change or
Material Adverse Effect has occurred), or (ii) any materially adverse effect on
the validity or enforceability against the Borrower of this Agreement or any
applicable Note.

 

“Material Subsidiary” means each of ComEd, PECO, Genco and, on and after the
PSEG Merger Date, PSE&G, and any holding company for any of the foregoing.

 

“Maturity Date” means August 1, 2006 (or such earlier date on which the Loans
become due and payable in full).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any other member of
the Controlled Group is a party to which more than one employer is obligated to
make contributions.

 

“Net Cash Flows From Operating Activities” means, for any period, “Net Cash
Flows provided by Operating Activities” as shown on a consolidated statement of
cash flows of the Borrower for such period prepared in accordance with GAAP,
excluding any “working capital changes” (as shown on such statement of cash
flows) taken into account in determining such Net Cash Flows provided by
Operating Activities.

 

“Net Interest Expense” means, for any period, the total of (a) Interest Expense
for such period minus (b) Interest Expense to Affiliates for such period to the
extent such Interest Expense to Affiliates (i) is included in Interest Expense
and (ii) relates to (x) interest payments on Transitional Funding Instruments,
(y) subordinated debt obligations of ComEd or PECO issued in connection with
trust preferred securities or (z) debt obligations that are subordinated to the
obligations of the Borrower under this Agreement minus (c) interest on Energy
Holdings Debt for such period.

 

“Nonrecourse Indebtedness” means any Debt that finances the acquisition,
development, ownership or operation of an asset in respect of which the Person
to which such Debt is owed has no recourse whatsoever to the Borrower or any of
its Affiliates other than:

 

(i) recourse to the named obligor with respect to such Debt (the “Debtor”) for
amounts limited to the cash flow or net cash flow (other than historic cash
flow) from the asset;

 

Term Loan Agreement

 

-7-



--------------------------------------------------------------------------------

(ii) recourse to the Debtor for the purpose only of enabling amounts to be
claimed in respect of such Debt in an enforcement of any security interest or
lien given by the Debtor over the asset or the income, cash flow or other
proceeds deriving from the asset (or given by any shareholder or the like in the
Debtor over its shares or like interest in the capital of the Debtor) to secure
the Debt, but only if the extent of the recourse to the Debtor is limited solely
to the amount of any recoveries made on any such enforcement; and

 

(iii) recourse to the Debtor generally or indirectly to any Affiliate of the
Debtor, under any form of assurance, undertaking or support, which recourse is
limited to a claim for damages (other than liquidated damages and damages
required to be calculated in a specified way) for a breach of an obligation
(other than a payment obligation or an obligation to comply or to procure
compliance by another with any financial ratios or other tests of financial
condition) by the Person against which such recourse is available.

 

“Note” means a promissory note of the Borrower payable to the order of a Lender,
in substantially the form of Exhibit A, evidencing the aggregate indebtedness of
the Borrower to such Lender resulting from the Advances made by such Lender to
the Borrower.

 

“Notice of Drawdown” - see Section 2.02(a).

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“PECO” means PECO Energy Company, a Pennsylvania corporation.

 

“PECO Mortgage” means the First and Refunding Mortgage, dated as of May 1, 1923,
between The Counties Gas & Electric Company (to which PECO is successor) and
Fidelity Trust Company, Trustee (to which Wachovia Bank, National Association is
successor), as amended, supplemented or refinanced from time to time, provided
that no effect shall be given to any amendment, supplement or refinancing after
the date of this Agreement that would broaden the definition of “excepted
encumbrances” as defined in the PECO Mortgage as constituted on the date of this
Agreement.

 

“Permitted Obligations” means, with respect to Genco or any of its Subsidiaries,
(i) Hedging Obligations arising in the ordinary course of business and in
accordance with such Person’s established risk management policies that are
designed to protect such Person against, among other things, fluctuations in
interest rates or currency exchange rates and which in the case of agreements
relating to interest rates shall have a notional amount no greater than the
payments due with respect to the Obligations being hedged thereby and
(ii) Commodity Trading Obligations.

 

Term Loan Agreement

 

-8-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee pension benefit plan that is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any other member of the Controlled Group may have
any liability.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced by DBAG (which is not necessarily the lowest rate charged to any
customer), changing when and as said prime rate changes.

 

“Principal Subsidiary” means (i) each Utility Subsidiary (other than
Commonwealth Edison Company of Indiana, Inc., so long as it does not qualify as
a Principal Subsidiary under the following clause (ii)) and (ii) each other
Subsidiary of the Borrower (x) the consolidated assets of which, as of the date
of any determination thereof, constitute at least 10% of the consolidated assets
of the Borrower or (y) the consolidated earnings before taxes of which
constitute at least 10% of the consolidated earnings before taxes of the
Borrower for the most recently completed fiscal year; provided that, on or after
the PSEG Merger Date, no Energy Holdings Entity shall be considered a Principal
Subsidiary of Exelon.

 

“Pro Rata Share” means, for any Lender, the percentage which (i) the sum of such
Lender’s Commitment and the outstanding principal amount of such Lender’s Loan
is of (ii) the sum of all Commitments of all Lenders plus the outstanding
principal amount of all Loans.

 

“PSE&G” means Public Service Electric and Gas Company, a New Jersey corporation.

 

“PSEG” means Public Service Enterprise Group Incorporated, a New Jersey
corporation.

 

“PSEG Merger” means the merger of PSEG into Exelon substantially as contemplated
by the Agreement and Plan of Merger dated as of December 20, 2004 between PSEG
and Exelon.

 

“PSEG Merger Date” means the date that the PSEG Merger is consummated.

 

“PSE&G Mortgage” means the Mortgage Indenture dated August 1, 1924, between
PSE&G and Wachovia Bank, National Association (formerly Fidelity Union Trust
Company), as trustee, as amended, supplemented or refinanced from time to time,
provided that no effect shall be given to any amendment, supplement or
refinancing after the date of this Agreement that would broaden the scope of
Liens permitted under the PSE&G Mortgage as constituted on the date of this
Agreement.

 

“Register” - see Section 8.07(c).

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided that a failure to meet the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waivers in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.

 

Term Loan Agreement

 

-9-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any other
member of the Controlled Group for employees of the Borrower or any other member
of the Controlled Group.

 

“SPC” - see Section 8.07(h).

 

“Special Purpose Subsidiary” means a direct or indirect wholly owned corporate
Subsidiary of ComEd or PECO or, on and after the PSEG Merger Date, PSE&G,
substantially all of the assets of which are “intangible transition property”
(as defined in Section 18-102 of the Illinois Public Utilities Law, as amended,
or in 66 Pa. Cons. Stat. Ann. ss.2812(g), as amended, or any successor provision
of similar import), or “bondable transition property” (as defined in N.J.S.A.
48:3-51, as amended, or any successor provision of similar import) and proceeds
thereof, formed solely for the purpose of holding such assets and issuing such
Transitional Funding Instruments, and which complies with the requirements
customarily imposed on bankruptcy-remote corporations in receivables
securitizations.

 

“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
or not at the time capital stock, or comparable interests, of any other class or
classes of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
such Person (whether directly or through one or more other Subsidiaries). Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Borrower.

 

“Taxes” - see Section 2.14.

 

“Transitional Funding Instrument” means any instruments, pass-through
certificates, notes, debentures, certificates of participation, bonds,
certificates of beneficial interest or other evidences of indebtedness or
instruments evidencing a beneficial interest which (i) in the case of ComEd
(A) are issued pursuant to a “transitional funding order” (as such term is
defined in Section 18-102 of the Illinois Public Utilities Act, as amended)
issued by the Illinois Commerce Commission at the request of an electric utility
and (B) are secured by or otherwise payable from non-bypassable cent per
kilowatt hour charges authorized pursuant to such order to be applied and
invoiced to customers of such utility, (ii) in the case of PECO, are “transition
bonds” (as defined in 66 Pa. Cons. Stat. Ann. ss.2812(g) (as amended), or any
successor provision of similar import), representing a securitization of
“intangible transition property” (as defined in the foregoing statute), (iii) on
and after the PSEG Merger Date, in the case of PSE&G are “transition bonds” (as
defined in N.J.S.A. 48:3-51, as amended), representing a securitization of
“bondable transition property” (as defined in the foregoing statute) and (iv) in
the case of any of ComEd, PECO or, after the PSEG Merger Date, PSE&G, (A) are
issued pursuant to a financing order of a

 

Term Loan Agreement

 

-10-



--------------------------------------------------------------------------------

public utilities commission at the request of an electric utility pursuant to
state legislation which is enacted to facilitate the recovery of certain
specified costs by electric utilities through non-bypassable cent per kilowatt
hour charges and/or demand charges authorized pursuant to such order to be
applied and invoiced to customers of such utility and (B) are secured by or
otherwise payable solely from such non-bypassable charges.

 

“Transitional Funding Instrument Revenue” means, for any period, the portion of
the Borrower’s (or its Subsidiaries’) consolidated revenue for such period
attributable to charges invoiced to customers in respect of Transitional Funding
Instruments.

 

“Type” - see the definition of “Advance”.

 

“Unfunded Liabilities” means, (i) in the case of any Single Employer Plan, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent evaluation date for
such Plan, and (ii) in the case of any Multiemployer Plan, the withdrawal
liability that would be incurred by the Controlled Group if all members of the
Controlled Group completely withdrew from such Multiemployer Plan.

 

“Unmatured Event of Default” means any event which (if it continues uncured)
will, with lapse of time or notice or both, become an Event of Default.

 

“Utility Subsidiary” means ComEd, PECO and each other Subsidiary of the Borrower
that is engaged principally in the transmission, or distribution of electricity
or gas and is subject to rate regulation as a public utility by federal or state
regulatory authorities; provided that, on or after the PSEG Merger Date, no
Energy Holdings Entity shall be considered a Utility Subsidiary of the Borrower.

 

SECTION 1.02. Other Interpretive Provisions. In this Agreement, (a) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; (b) unless otherwise indicated, any reference to an
Article, Section, Exhibit or Schedule means an Article or Section hereof or an
Exhibit or Schedule hereto; and (c) the term “including” means “including
without limitation”.

 

SECTION 1.03. Accounting Principles. (a) As used in this Agreement, “GAAP” shall
mean generally accepted accounting principles in the United States, applied on a
basis consistent with the principles used in preparing the Borrower’s audited
consolidated financial statements as of December 31, 2004 and for the fiscal
year then ended, as such principles may be revised as a result of changes in
GAAP implemented by the Borrower subsequent to such date. In this Agreement,
except to the extent, if any, otherwise provided herein, all accounting and
financial terms shall have the meanings ascribed to such terms by GAAP, and all
computations and determinations as to accounting and financial matters shall be
made in accordance with GAAP. In the event that the financial statements
generally prepared by the Borrower apply accounting principles other than GAAP
(including as a result of any event described in Section 1.03(b)), the
compliance certificate delivered pursuant to Section 5.01(b)(iv) accompanying
such financial statements shall include information in reasonable detail
reconciling such financial statements to GAAP to the extent relevant to the
calculations set forth in such compliance certificate.

 

Term Loan Agreement

 

-11-



--------------------------------------------------------------------------------

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein and the Borrower or the Majority
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Majority Lenders); provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01. The Loans. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a term loan (each a “Loan”) to the
Borrower in an amount not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 hereof or, if such Lender has entered into any Assignment
and Acceptance, set forth in such Assignment and Acceptance, as such amount may
be reduced pursuant to Section 2.04 (such Lender’s “Commitment”). The Borrower
may borrow the Loans in up to three drawdowns on any Business Day during the
period from the date hereof until the Commitment Termination Date. Each drawdown
shall be in an integral multiple of $5,000,000. The Loan of each Lender may be
divided into tranches which may be Base Rate Advances or Eurodollar Rate
Advances; provided that each Lender’s Advances shall be maintained so that at
all times such Lender has a Pro Rata Share of each Borrowing. Each Borrowing
comprised of Base Rate Advances shall be in the amount of $5,000,000 or a higher
integral multiple of $1,000,000, and each Borrowing comprised of Eurodollar Rate
Advances shall be in the amount of $10,000,000 or a higher integral multiple of
$1,000,000.

 

SECTION 2.02. The Drawdowns. (a) Each drawdown shall be made on notice, given
not later than 11:00 A.M. (New York time) on the third Business Day prior to the
date of the proposed drawdown if such drawdown is to include Eurodollar Rate
Advances, and on the date of the proposed drawdown if such drawdown is solely
comprised of Base Rate Advances, by the Borrower to the Administrative Agent,
which shall give to each Lender prompt notice thereof. Each such notice of
drawdown (a “Notice of Drawdown”) shall be sent by facsimile, confirmed
immediately in writing, in substantially the form of Exhibit B, specifying
therein the requested (i) date of such drawdown, (ii) Type of Advances to be
made in connection with such drawdown, (iii) aggregate amount of such drawdown
and (iv) in the case of a drawdown which includes one or more Borrowings of
Eurodollar Rate Advances, the initial Interest Period for each such Borrowing.
Each Lender shall, before 1:00 P.M. (New York time) on the date of such
drawdown, make available for the account of its Applicable Lending Office to the
Administrative Agent at its address referred to in Section 8.02, in same day
funds, such Lender’s Pro Rata Share of such drawdown. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower at the Administrative Agent’s aforesaid address.

 

Term Loan Agreement

 

-12-



--------------------------------------------------------------------------------

(b) Each Notice of Drawdown shall be irrevocable and binding on the Borrower. If
a Notice of Drawdown specifies that the related drawdown is to include
Eurodollar Rate Advances, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Drawdown the
applicable conditions set forth in Article III, including any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund any Eurodollar Rate Advance to be
made by such Lender as part of such drawdown when such Eurodollar Rate Advance,
as a result of such failure, is not made on such date.

 

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of a drawdown that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such drawdown, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such drawdown in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower agrees to repay to the Administrative Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate (or the average of the rates) applicable at the time to Advances
made in connection with such drawdown and (ii) in the case of such Lender, the
Federal Funds Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such drawdown for purposes of this Agreement.

 

(d) The failure of any Lender to fund any portion of the Loan to be made by it
on the date of a drawdown shall not relieve any other Lender of its obligation,
if any, hereunder to fund the relevant portion of its Loan on the date of such
drawdown or any subsequent drawdown, but no Lender shall be responsible for the
failure of any other Lender to fund any portion of the Loan to be made by such
other Lender on the date of a drawdown.

 

(e) Notwithstanding anything to the contrary contained herein, no more than six
Borrowings comprised of Eurodollar Rate Advances may be outstanding at any time.

 

SECTION 2.03. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee on the daily Exposure of such
Lender on and after December 1, 2005, payable in arrears on the last day of each
calendar quarter and on the Maturity Date, at a percentage rate per annum equal
to 0.40%.

 

(b) The Borrower agrees to pay to the Administrative Agent, for its account,
such additional fees, in such amounts and payable on such dates as may be agreed
to in writing from time to time between the Borrower and the Administrative
Agent.

 

Term Loan Agreement

 

-13-



--------------------------------------------------------------------------------

SECTION 2.04. Reduction of the Commitments. The Borrower shall have the right,
upon at least two Business Days’ notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the undrawn portions of the
respective Commitments of the Lenders; provided that each partial reduction
shall be in the aggregate amount of $10,000,000 or an integral multiple thereof.
In addition, (i) on the date of each of the first and second drawdown of the
Loans, the Commitment of each Lender shall be reduced by the principal amount of
the Advances of such Lender on such date and (ii) upon the making of the third
drawdown, the Commitments shall be reduced to zero.

 

SECTION 2.05. Repayment of Loans. The Borrower shall repay the principal amount
of each Loan on or before the Maturity Date.

 

SECTION 2.06. Interest on Advances. The Borrower shall pay interest on the
unpaid principal amount of each Advance of each Lender, at the following rates
per annum:

 

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal at all times to the Base Rate in effect from time to time, payable on the
last day of each calendar quarter and on the date such Base Rate Advance is
converted to a Eurodollar Rate Advance or paid in full.

 

(b) Eurodollar Rate Advances. Subject to Section 2.07, if such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of the Eurodollar Rate for such
Interest Period, payable on the last day of each Interest Period for such
Eurodollar Rate Advance or, if earlier, on the date such Eurodollar Rate Advance
is converted to a Base Rate Loan or paid in full.

 

SECTION 2.07. Additional Interest on Advances. The Borrower shall pay to each
Lender, so long as such Lender shall be required under regulations of the Board
of Governors of the Federal Reserve System to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Lender, for each Interest Period for such Eurodollar Rate
Advance, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the Eurodollar Rate for such Interest Period from
(ii) the rate obtained by dividing such Eurodollar Rate by a percentage equal to
100% minus the Eurodollar Rate Reserve Percentage of such Lender for such
Interest Period, payable on each date on which interest is payable on such
Advance; provided that no Lender shall be entitled to demand such additional
interest more than 90 days following the last day of the Interest Period in
respect of which such demand is made; and provided, further, that the foregoing
proviso shall in no way limit the right of any Lender to demand or receive such
additional interest to the extent that such additional interest relates to the
retroactive application of the reserve requirements described above if such
demand is made within 90 days after the implementation of such retroactive
reserve requirements. Such additional interest shall be determined by such
Lender and notified to the Borrower through the Administrative Agent, and such
determination shall be conclusive and binding for all purposes, absent manifest
error.

 

Term Loan Agreement

 

-14-



--------------------------------------------------------------------------------

SECTION 2.08. Interest Rate Determination. (a) The Administrative Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Administrative Agent for purposes of Section 2.06(a) or
(b).

 

(b) If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
of making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon

 

(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor (unless prepaid or converted to a Base Rate
Advance prior to such day), convert into a Base Rate Advance, and

 

(ii) the obligation of the Lenders to make, or to convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

SECTION 2.09. Conversion of Advances. (a) Voluntary. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 11:00
A.M. (New York time) on the third Business Day prior to the date of any proposed
conversion into Eurodollar Rate Advances, and on the date of any proposed
conversion into Base Rate Advances, and subject to the provisions of Sections
2.08 and 2.12, convert all Advances of one Type made in connection with the same
Borrowing into Advances of the other Type or Eurodollar Rate Advances having a
new Interest Period; provided that any conversion of Eurodollar Rate Advances
into Base Rate Advances or Eurodollar Rate Advances having a new Interest Period
shall be made on, and only on, the last day of an Interest Period for such
Eurodollar Rate Advances, unless the Borrower shall also reimburse the Lenders
in respect thereof pursuant to Section 8.04(b) on the date of such conversion.
Each such notice of a conversion shall, within the restrictions specified above,
specify (i) the date of such conversion, (ii) the Advances to be converted, and
(iii) if such conversion is into, or with respect to, Eurodollar Rate Advances,
the duration of the Interest Period for such Advances.

 

(b) Automatic. If the Borrower shall fail to select the Type of any Advance or
the duration of any Interest Period for any Borrowing of Eurodollar Rate
Advances in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01 and Section 2.09(a), the Administrative Agent
will forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
convert into Base Rate Advances.

 

SECTION 2.10. Prepayments. (a) The Borrower may, upon notice to the
Administrative Agent at least three Business Days’ prior to any prepayment of
Eurodollar Rate Advances, or one Business Day prior to any prepayment of Base
Rate Advances, in each case stating the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding principal amounts of the Advances made as part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such

 

Term Loan Agreement

 

-15-



--------------------------------------------------------------------------------

prepayment on the principal amount prepaid; provided that (i) each partial
prepayment shall be in an aggregate principal amount not less than $10,000,000
or a higher integral multiple of $1,000,000 in the case of any prepayment of
Eurodollar Rate Advances and $5,000,000 or a higher integral multiple of
$1,000,000 in the case of any prepayment of Base Rate Advances, and (ii) in the
case of any such prepayment of a Eurodollar Rate Advance, the Borrower shall be
obligated to reimburse the Lenders pursuant to Section 8.04(b) on the date of
such prepayment.

 

(b) [Reserved.]

 

(c) The Borrower shall have no right to reborrow any portion of a Loan which has
been prepaid.

 

SECTION 2.11. Increased Costs. (a) If on or after the date of this Agreement,
any Lender determines that (i) the introduction of or any change (other than, in
the case of Eurodollar Rate Advances, any change by way of imposition or
increase of reserve requirements included in the Eurodollar Rate Reserve
Percentage) in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) shall increase
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances, then the Borrower shall from time to time, upon demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender additional amounts
(without duplication of any amount payable pursuant to Section 2.14) sufficient
to compensate such Lender for such increased cost; provided that no Lender shall
be entitled to demand such compensation more than 90 days following the last day
of the Interest Period in respect of which such demand is made; provided,
further, that the foregoing proviso shall in no way limit the right of any
Lender to demand or receive such compensation to the extent that such
compensation relates to the retroactive application of any law, regulation,
guideline or request described in clause (i) or (ii) above if such demand is
made within 90 days after the implementation of such retroactive law,
interpretation, guideline or request. A certificate as to the amount of such
increased cost, submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.

 

(b) If any Lender determines that, after the date of this Agreement, compliance
with any law or regulation or any guideline or request from any central bank or
other governmental authority (whether or not having the force of law) regarding
capital adequacy requirements affects or would affect the amount of capital
required or expected to be maintained by such Lender or any Person controlling
such Lender and that the amount of such capital is increased by or based upon
the existence of such Lender’s Commitment or the Loan made by such Lender, then,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall immediately pay to the Administrative Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such controlling
Person, as applicable, in the light of such circumstances, to the extent that
such Lender determines such increase in capital to be allocable to the existence
of such Lender’s Commitment or the Loan made by such Lender; provided that no
Lender shall be entitled to demand such compensation more than one year
following the later of the payment to or for the account of such Lender of all
other amounts payable hereunder and under any Note

 

Term Loan Agreement

 

-16-



--------------------------------------------------------------------------------

held by such Lender and the termination of such Lender’s Commitment; provided,
further, that the foregoing proviso shall in no way limit the right of any
Lender to demand or receive such compensation to the extent that such
compensation relates to the retroactive application of any law, regulation,
guideline or request described above if such demand is made within one year
after the implementation of such retroactive law, interpretation, guideline or
request. A certificate as to such amounts submitted to the Borrower and the
Administrative Agent by such Lender shall be conclusive and binding, for all
purposes, absent manifest error.

 

(c) Any Lender claiming compensation pursuant to this Section 2.11 shall use its
best efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
such compensation that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (i) the obligation of such Lender to make,
or to convert Advances into, Eurodollar Rate Advances shall be suspended
(subject to the following paragraph of this Section 2.12) until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist and (ii) all Eurodollar
Rate Advances of such Lender then outstanding shall, on the last day of the then
applicable Interest Period (or such earlier date as such Lender shall designate
upon not less than five Business Days’ prior written notice to the
Administrative Agent), be automatically converted into Base Rate Advances.

 

If the obligation of any Lender to make or maintain Eurodollar Rate Advances has
been suspended pursuant to the preceding paragraph, then, unless and until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, (i) all Advances that
would otherwise be made or maintained by such Lender as Eurodollar Rate Advances
shall instead be made or maintained as Base Rate Advances and (ii) to the extent
that Eurodollar Rate Advances of such Lender have been converted into Base Rate
Advances pursuant to the preceding paragraph or made instead as Base Rate
Advances pursuant to the preceding clause (i), all payments and prepayments of
principal that would have otherwise been applied to such Eurodollar Rate
Advances of such Lender shall be applied instead to such Base Rate Advances of
such Lender.

 

SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under any Note not later than 11:00 A.M. (New York time)
on the day when due in U.S. dollars to the Administrative Agent at its address
referred to in Section 8.02 in same day funds without setoff, counterclaim or
other deduction. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
commitment fees ratably (other than amounts payable pursuant to Section 2.02(c),
2.07, 2.11, 2.12 (with respect to interest on a Base Rate Advance which, absent
an event described in such Section, would otherwise be a Eurodollar Rate
Advance), 2.14 or 8.04(b)) to

 

Term Loan Agreement

 

-17-



--------------------------------------------------------------------------------

the Lenders for the account of their respective Applicable Lending Offices, and
like funds relating to the payment of any other amount payable to any Lender to
such Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.07(d), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder, to charge from time to time
against any or all of the Borrower’s accounts with such Lender any amount so
due.

 

(c) All computations of interest based on the Prime Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of commitment fees shall be made by the Administrative Agent, and
all computations of interest pursuant to Section 2.07 shall be made by a Lender,
on the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or commitment fees are payable. Each determination by the
Administrative Agent (or, in the case of Section 2.07, by a Lender) of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
any interest or commitment fee, as the case may be; provided that if such
extension would cause payment of interest on or principal of a Eurodollar Rate
Advance to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.

 

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

(f) Notwithstanding anything to the contrary contained herein, any amount
payable by the Borrower hereunder that is not paid when due (whether at stated
maturity, by acceleration or otherwise) shall (to the fullest extent permitted
by law) bear interest from the date when due until paid in full at a rate per
annum equal at all times to the Base Rate plus 2%, payable upon demand.

 

Term Loan Agreement

 

-18-



--------------------------------------------------------------------------------

SECTION 2.14. Taxes. (a) Any and all payments by the Borrower hereunder or under
any Note shall be made, in accordance with Section 2.13, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Administrative Agent, taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction
under the laws of which such Lender or the Administrative Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
If the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.14) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

 

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies to the extent arising from the execution, delivery or registration of
this Agreement or the Notes (hereinafter referred to as “Other Taxes”).

 

(c) No Lender may claim or demand payment or reimbursement in respect of any
Taxes or Other Taxes pursuant to this Section 2.14 if such Taxes or Other Taxes,
as the case may be, were imposed solely as the result of a voluntary change in
the location of the jurisdiction of such Lender’s Applicable Lending Office.

 

(d) The Borrower will indemnify each Lender and the Administrative Agent for the
full amount of Taxes or Other Taxes (including any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 2.14) paid by such
Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.

 

(e) Prior to the date of the first drawdown in the case of each Lender listed on
the signature pages hereof, and on the date of the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender, and from
time to time thereafter within 30 days from the date of request if requested by
the Borrower or the Administrative Agent, each Lender organized under the laws
of a jurisdiction outside the United States shall provide the Administrative
Agent and the Borrower with the forms prescribed by the Internal Revenue

 

Term Loan Agreement

 

-19-



--------------------------------------------------------------------------------

Service of the United States certifying that such Lender is exempt from United
States withholding taxes with respect to all payments to be made to such Lender
hereunder and under any Note. If for any reason during the term of this
Agreement, any Lender becomes unable to submit the forms referred to above or
the information or representations contained therein are no longer accurate in
any material respect, such Lender shall notify the Administrative Agent and the
Borrower in writing to that effect. Unless the Borrower and the Administrative
Agent have received forms or other documents satisfactory to them indicating
that payments hereunder or under any Note are not subject to United States
withholding tax, the Borrower or the Administrative Agent shall withhold taxes
from such payments at the applicable statutory rate in the case of payments to
or for any Lender organized under the laws of a jurisdiction outside the United
States and no Lender may claim or demand payment or reimbursement for such
withheld taxes pursuant to this Section 2.14.

 

(f) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 shall use its best efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts which may thereafter accrue
and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

(g) If the Borrower makes any additional payment to any Lender pursuant to this
Section 2.14 in respect of any Taxes or Other Taxes, and such Lender determines
that it has received (i) a refund of such Taxes or Other Taxes or (ii) a credit
against or relief or remission for, or a reduction in the amount of, any tax or
other governmental charge attributable solely to any deduction or credit for any
Taxes or Other Taxes with respect to which it has received payments under this
Section 2.14, such Lender shall, to the extent that it can do so without
prejudice to the retention of such refund, credit, relief, remission or
reduction, pay to the Borrower such amount as such Lender shall have determined
to be attributable to the deduction or withholding of such Taxes or Other Taxes.
If, within one year after the payment of any such amount to the Borrower, such
Lender determines that it was not entitled to such refund, credit, relief,
remission or reduction to the full extent of any payment made pursuant to the
first sentence of this Section 2.14(g), the Borrower shall upon notice and
demand of such Lender promptly repay the amount of such overpayment. Any
determination made by such Lender pursuant to this Section 2.14(g) shall in the
absence of bad faith or manifest error be conclusive, and nothing in this
Section 2.14(g) shall be construed as requiring any Lender to conduct its
business or to arrange or alter in any respect its tax or financial affairs
(except as required by Section 2.14(f)) so that it is entitled to receive such a
refund, credit or reduction or as allowing any Person to inspect any records,
including tax returns, of any Lender.

 

(h) Without prejudice to the survival of any other agreement of the Borrower or
any Lender hereunder, the agreements and obligations of the Borrower and the
Lenders contained in this Section 2.14 shall survive the payment in full of
principal and interest hereunder and the termination of this Agreement; provided
that no Lender shall be entitled to demand any payment under this Section 2.14
more than one year following the payment to or for the account of such Lender of
all other amounts payable hereunder and under any Note held by such Lender and
the termination of such Lender’s Commitment; and provided, further, that the
foregoing proviso shall in no way limit the right of any Lender to demand or
receive any payment under this

 

Term Loan Agreement

 

-20-



--------------------------------------------------------------------------------

Section 2.14 to the extent that such payment relates to the retroactive
application of any Taxes or Other Taxes if such demand is made within one year
after the implementation of such Taxes or Other Taxes.

 

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of its Loan (other than pursuant to Section 2.02(c),
2.07, 2.11, 2.12 (with respect to interest on a Base Rate Advance which, absent
an event described in such Section, would otherwise be a Eurodollar Rate
Advance), 2.14 or 8.04(b)) in excess of its ratable share of payments on account
of the Loans obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them, provided that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

ARTICLE III

 

CONDITIONS OF LENDING

 

SECTION 3.01. Conditions Precedent to First Drawdown. The obligation of each
Lender to make the relevant portion of its Loan available in connection with the
first drawdown is, in addition to the conditions precedent set forth in
Section 3.02, subject to the satisfaction, prior to or concurrently with the
making of such drawdown, of each of the following conditions precedent:

 

(a) Documents and Other Agreements. The Administrative Agent shall have received
on or before the day of the first drawdown the following, each dated the same
date (or such other date as is satisfactory to the Administrative Agent), in
form and substance satisfactory to the Administrative Agent and (except for the
Notes) with one copy for each Lender:

 

(i) A Note in favor of each Lender that has requested a Note to evidence its
Advances;

 

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving the transactions contemplated by this Agreement and the
Notes, and of all documents evidencing other necessary corporate action with
respect to this Agreement and the Notes;

 

Term Loan Agreement

 

-21-



--------------------------------------------------------------------------------

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (A) the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder; (B) that attached thereto are true and correct copies of
the Articles of Incorporation and the By-laws of the Borrower, in each case as
in effect on such date; and (C) that attached thereto are true and correct
copies of all governmental and regulatory authorizations and approvals required
for the due execution, delivery and performance of this Agreement and the Notes;

 

(iv) A certificate signed by either the chief financial officer, principal
accounting officer or treasurer of the Borrower stating that (A) the
representations and warranties contained in Section 4.01 are correct on and as
of the date of such certificate as though made on and as of such date and (B) no
Event of Default or Unmatured Event of Default has occurred and is continuing on
the date of such certificate; and

 

(v) A favorable opinion of Ballard Spahr Andrews & Ingersoll LLP, counsel for
the Borrower, substantially in the form of Exhibit D.

 

SECTION 3.02. Conditions Precedent to Each Drawdown. The obligation of each
Lender to make the relevant portion of its Loan available in connection with
each drawdown is subject to the further conditions precedent that on the date of
such drawdown the following statements shall be true, and each of the giving of
the applicable Notice of Drawdown and the acceptance by the Borrower of the
proceeds of such drawdown shall constitute a representation and warranty by the
Borrower that on the date of such drawdown such statements are true:

 

(a) The representations and warranties contained in Section 4.01 are correct on
and as of the date of such drawdown, before and after giving effect to such
drawdown and to the application of the proceeds therefrom, as though made on and
as of such date; and

 

(b) No event has occurred and is continuing, or would result from such drawdown
or from the application of the proceeds therefrom, that constitutes an Event of
Default or Unmatured Event of Default (it being understood for clarification
that without limiting the foregoing, it is a condition of this clause (B) that
the Borrower shall be in compliance with Section 5.01(a)(iv), Section 5.02(a)
and Section 5.02(c) upon giving effect to such drawdown).

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania.

 

Term Loan Agreement

 

-22-



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Borrower of this Agreement
and any Note are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not and will not contravene
(i) the Borrower’s Articles of Incorporation or By-laws, (ii) applicable law or
(iii) any contractual or legal restriction binding on or affecting the Borrower
or its properties.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of this Agreement or any
Note, except an appropriate order or orders of (i) the Securities and Exchange
Commission under the Public Utility Holding Company Act of 1935, if applicable
and (ii) the Federal Energy Regulatory Commission, if applicable.

 

(d) This Agreement is, and each applicable Note when delivered hereunder will
be, legal, valid and binding obligations of the Borrower, enforceable against
the Borrower in accordance with their respective terms, except as the
enforceability thereof may be limited by equitable principles or bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.

 

(e) (i) The consolidated balance sheet of the Borrower and its Subsidiaries at
December 31, 2004 and the related consolidated statements of income, retained
earnings and cash flows of the Borrower for the fiscal year then ended,
certified by Pricewaterhouse Coopers LLP, copies of which have been furnished to
each Lender, fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
consolidated results of the operations of the Borrower and its Subsidiaries for
the periods ended on such dates, all in accordance with GAAP; and (ii) since
December 31, 2004 there has been no Material Adverse Change.

 

(f) Except as disclosed in the Borrower’s Annual, Quarterly or Current Reports,
each as filed with the Securities and Exchange Commission and delivered to the
Lenders prior to the date of execution and delivery of this Agreement, there is
no pending or threatened action, investigation or proceeding affecting the
Borrower or any Subsidiary before any court, governmental agency or arbitrator
that may reasonably be anticipated to have a Material Adverse Effect. There is
no pending or threatened action or proceeding against the Borrower or its
Subsidiaries that purports to affect the legality, validity, binding effect or
enforceability of this Agreement or any Note.

 

(g) No proceeds of any Loan have been or will be used directly or indirectly in
connection with the acquisition of in excess of 5% of any class of equity
securities that is registered pursuant to Section 12 of the Exchange Act or any
transaction subject to the requirements of Section 13 or 14 of the Exchange Act.

 

(h) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance will be used to purchase or carry any margin stock or to
extend credit to

 

Term Loan Agreement

 

-23-



--------------------------------------------------------------------------------

others for the purpose of purchasing or carrying any margin stock. Not more than
25% of the value of the assets of the Borrower and its Subsidiaries is
represented by margin stock.

 

(i) The Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(j) During the twelve consecutive month period prior to the date of the
execution and delivery of this Agreement and prior to the date of any drawdown
under this Agreement, no steps have been taken to terminate any Plan, and there
is no “accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA) with respect to any Plan (including any Multiemployer
Plan) which might result in the incurrence by the Borrower or any other member
of the Controlled Group of any material liability (other than to make
contributions, pay annual PBGC premiums or pay out benefits in the ordinary
course of business), fine or penalty.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01. Affirmative Covenants. The Borrower agrees that so long as any
amount payable by the Borrower hereunder remains unpaid or the Commitments have
not been irrevocably terminated, the Borrower will, and, in the case of
Section 5.01(a), will cause each Principal Subsidiary to, unless the Majority
Lenders shall otherwise consent in writing:

 

(a) Keep Books; Corporate Existence; Maintenance of Properties; Compliance with
Laws; Insurance; Taxes.

 

(i) keep proper books of record and account, all in accordance with generally
accepted accounting principles in the United States, consistently applied;

 

(ii) subject to Section 5.02(b), preserve and keep in full force and effect its
existence;

 

(iii) maintain and preserve all of its properties (except such properties the
failure of which to maintain or preserve would not have, individually or in the
aggregate, a Material Adverse Effect) which are used or useful in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted;

 

(iv) comply in all material respects with the requirements of all applicable
laws, rules, regulations and orders (including those of any governmental
authority and including with respect to environmental matters) to the extent the
failure to so comply, individually or in the aggregate, would have a Material
Adverse Effect;

 

Term Loan Agreement

 

-24-



--------------------------------------------------------------------------------

(v) maintain insurance with responsible and reputable insurance companies or
associations, or self-insure, as the case may be, in each case in such amounts
and covering such contingencies, casualties and risks as is customarily carried
by or self-insured against by companies engaged in similar businesses and owning
similar properties in the same general areas in which the Borrower and the
Principal Subsidiaries operate;

 

(vi) at any reasonable time and from time to time, pursuant to prior notice
delivered to the Borrower, permit any Lender, or any agent or representative of
any thereof, to examine and, at such Lender’s expense, make copies of, and
abstracts from the records and books of account of, and visit the properties of,
the Borrower or any Principal Subsidiary and to discuss the affairs, finances
and accounts of the Borrower or any Principal Subsidiary with any of their
respective officers; provided that any non-public information (which has been
identified as such by the Borrower or the applicable Principal Subsidiary)
obtained by any Lender or any of its agents or representatives pursuant to this
clause (vi) shall be treated confidentially by such Person; provided, further,
that such Person may disclose such information to any other party to this
Agreement, its examiners, affiliates, outside auditors, counsel or other
professional advisors in connection with the Agreement or if otherwise required
to do so by law or regulatory process; and

 

(vii) use the proceeds of the Loans to repay in part certain term loan
borrowings used to fund payments to the pension plans maintained by the Borrower
and its Subsidiaries.

 

(b) Reporting Requirements. Furnish to the Lenders:

 

(i) as soon as possible, and in any event within five Business Days after the
occurrence of any Event of Default or Unmatured Event of Default continuing on
the date of such statement, a statement of an authorized officer of the Borrower
setting forth details of such Event of Default or Unmatured Event of Default and
the action which the Borrower proposes to take with respect thereto;

 

(ii) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower (commencing with
the quarter ending March 31, 2005), a copy of the Borrower’s Quarterly Report on
Form 10-Q filed with the Securities and Exchange Commission with respect to such
quarter, together with a certificate of an authorized officer of the Borrower
stating that no Event of Default or Unmatured Event of Default has occurred and
is continuing or, if any Event of Default or Unmatured Event of Default has
occurred and is continuing, a statement as to the nature thereof and the action
which the Borrower proposes to take with respect thereto;

 

(iii) as soon as available and in any event within 105 days after the end of
each fiscal year of the Borrower, a copy of the Borrower’s Annual Report on Form
10-K filed with the Securities and Exchange Commission with respect to such
fiscal year, together with a certificate of an authorized officer of the
Borrower stating that no Event of Default

 

Term Loan Agreement

 

-25-



--------------------------------------------------------------------------------

or Unmatured Event of Default has occurred and is continuing or, if any such
Event of Default or Unmatured Event of Default has occurred and is continuing, a
statement as to the nature thereof and the action which the Borrower proposes to
take with respect thereto;

 

(iv) concurrently with the delivery of the annual and quarterly reports referred
to in Sections 5.01(b)(ii) and 5.01(b)(iii), a compliance certificate in
substantially the form set forth in Exhibit E, duly completed and signed by the
Chief Financial Officer, Treasurer or an Assistant Treasurer of the Borrower;

 

(v) except as otherwise provided in clause (ii) or (iii) above, promptly after
the sending or filing thereof, copies of all reports that the Borrower sends to
any of its security holders, and copies of all Reports on Form 10-K, 10-Q or
8-K, and registration statements and prospectuses that the Borrower or any
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange (except to the extent that any such registration statement
or prospectus relates solely to the issuance of securities pursuant to employee
purchase, benefit or dividend reinvestment plans of the Borrower or such
Subsidiary);

 

(vi) promptly upon becoming aware of the institution of any steps by the
Borrower or any other Person to terminate any Plan, or the failure to make a
required contribution to any Plan if such failure is sufficient to give rise to
a lien under section 302(f) of ERISA, or the taking of any action with respect
to a Plan which could result in the requirement that the Borrower furnish a bond
or other security to the PBGC or such Plan, or the occurrence of any event with
respect to any Plan, which could result in the incurrence by the Borrower or any
other member of the Controlled Group of any material liability, fine or penalty,
notice thereof and a statement as to the action the Borrower proposes to take
with respect thereto;

 

(vii) [Reserved]; and

 

(viii) such other information respecting the condition, operations, business or
prospects, financial or otherwise, of the Borrower or any Subsidiary as any
Lender, through the Administrative Agent, may from time to time reasonably
request.

 

The Borrower may provide information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this
Section 5.01(b) and all other notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
any communication that (i) relates to the payment of any amount due under this
Agreement prior to the scheduled date therefor or any reduction of the
Commitments, (ii) provides notice of any Event of Default or Unmatured Event of
Default or (iii) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement (any non-excluded communication described
above, a “Communication”), electronically (including by posting such documents,
or providing a link thereto, on Exelon’s Internet website). Notwithstanding the
foregoing, any delivery to the Lender of any document described in this
subsection (b) pursuant to any other syndicated credit facility of the Borrower
to which the Lender is a party shall constitute delivery of such document
hereunder.

 

Term Loan Agreement

 

-26-



--------------------------------------------------------------------------------

The Borrower further agrees that the Administrative Agent may make
Communications available to the Lenders by posting such Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE ADMINISTRATIVE AGENT
DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY COMMUNICATION OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR
OMISSIONS IN ANY COMMUNICATION. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY
COMMUNICATION OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT HAVE
ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT SUCH DAMAGES ARE FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITING THE
FOREGOING, UNDER NO CIRCUMSTANCES SHALL THE ADMINISTRATIVE AGENT BE LIABLE FOR
ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE
USE OF THE PLATFORM OR THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION
OF COMMUNICATIONS THROUGH THE INTERNET.

 

Each Lender agrees that notice to it (as provided in the next sentence)
specifying that a Communication has been posted to the Platform shall constitute
effective delivery of such Communication to such Lender for purposes of this
Agreement. Each Lender agrees (i) to notify the Administrative Agent from time
to time of the e-mail address to which the foregoing notice may be sent and
(ii) that such notice may be sent to such e-mail address.

 

SECTION 5.02. Negative Covenants. The Borrower agrees that so long as any amount
payable by the Borrower hereunder remains unpaid or the Commitments have not
been irrevocably terminated (except with respect to Section 5.02(a), which shall
be applicable only as of the date hereof and at any time any Advance is
outstanding hereunder), the Borrower will not, without the written consent of
the Majority Lenders:

 

(a) Limitation on Liens. Create, incur, assume or suffer to exist, or permit any
Material Subsidiary to create, incur, assume or suffer to exist, any Lien on its
respective property, revenues or assets, whether now owned or hereafter acquired
except (i) Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business; (ii) Liens on the capital stock of or any other equity interest in any
of its Subsidiaries (excluding the stock of

 

Term Loan Agreement

 

-27-



--------------------------------------------------------------------------------

ComEd, PECO, Genco and, on and after the PSEG Merger Date, PSE&G, and any
holding company for any of the foregoing) or any such Subsidiary’s assets to
secure Nonrecourse Indebtedness; (iii) Liens upon or in any property acquired in
the ordinary course of business to secure the purchase price of such property or
to secure any obligation incurred solely for the purpose of financing the
acquisition of such property; (iv) Liens existing on such property at the time
of its acquisition (other than any such Lien created in contemplation of such
acquisition unless permitted by the preceding clause (iii)); (v) Liens on the
property, revenues and/or assets of any Person that exist at the time such
Person becomes a Subsidiary and the continuation of such Liens in connection
with any refinancing or restructuring of the obligations secured by such Liens;
(vi) Liens arising under the ComEd Mortgage and “permitted liens” as defined in
the ComEd Mortgage; (vii) Liens granted under the PECO Mortgage and “excepted
encumbrances” as defined in the PECO Mortgage; (viii) Liens granted in
connection with any financing arrangement for the purchase of nuclear fuel or
the financing of pollution control facilities, limited to the fuel or facilities
so purchased or acquired; (ix) Liens arising in connection with sales or
transfers of, or financing secured by, accounts receivable or related contracts;
provided that any such sale, transfer or financing shall be on arms’ length
terms; (x) Liens securing PECO’s notes collateralized solely by mortgage bonds
of PECO issued under the terms of the PECO Mortgage; (xi) on and after the PSEG
Merger Date, (A) Liens granted under the PSE&G Mortgage and Liens permitted
under the PSE&G Mortgage, and (B) Liens securing PSE&G’s notes collateralized
solely by mortgage bonds of PSE&G issued under the terms of the PSE&G Mortgage,
(xii) on assets of PECO, ComEd and Genco arising in connection with sale and
leaseback transactions entered into by such Subsidiaries or a Subsidiary
thereof, but only to the extent (I) the proceeds received from such sale shall
immediately be applied to retire mortgage bonds of PECO or ComEd issued under
the terms of the PECO Mortgage or the ComEd Mortgage, as the case may be, or
(II) the aggregate purchase price of assets sold pursuant to such sale and
leaseback transactions where such proceeds are not applied as provided in clause
(I) shall not exceed, in the aggregate for PECO, ComEd, Genco and their
Subsidiaries, $1,000,000,000; (xiii) (on and after the PSE&G Merger Date), Liens
arising in connection with sale and leaseback transactions entered into by PSE&G
or a Subsidiary thereof, but only to the extent (I) the proceeds received from
such sale shall immediately be applied to retire mortgage bonds of PSE&G issued
under the terms of the PSE&G Mortgage, or (II) the aggregate purchase price of
assets sold pursuant to such sale and leaseback transactions where such proceeds
are not applied as provided in clause (I) shall not exceed, in the aggregate for
PSE&G and its Subsidiaries, $50,000,000, (xiv) Liens securing Permitted
Obligations; (xv) Liens granted by a Special Purpose Subsidiary to secure
Transitional Funding Instruments of such Special Purpose Subsidiary; and
(xvi) Liens, other than those described in clauses (i) through (xiii) of this
subsection granted by the Borrower or any Material Subsidiary in the ordinary
course of business securing Debt of the Borrower or such Material Subsidiary;
provided that the aggregate amount of all Debt secured by Liens permitted by
clause (xiv) shall not exceed $100,000,000 in the aggregate at any one time
outstanding.

 

(b) Mergers and Consolidations; Disposition of Assets. Merge with or into or
consolidate with or into, or sell, assign, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now

 

Term Loan Agreement

 

-28-



--------------------------------------------------------------------------------

owned or hereafter acquired) to any Person or permit any Principal Subsidiary to
do so, except that (i) any Principal Subsidiary may merge with or into or
consolidate with or transfer assets to any other Principal Subsidiary, (ii) any
Principal Subsidiary may merge with or into or consolidate with or transfer
assets to the Borrower and (iii) the Borrower or any Principal Subsidiary may
merge with or into or consolidate with or transfer assets to any other Person;
provided that in each case, immediately before and after giving effect thereto,
no Event of Default or Unmatured Event of Default shall have occurred and be
continuing and (A) in the case of any such merger, consolidation or transfer of
assets to which the Borrower is a party, either (x) the Borrower shall be the
surviving corporation or (y) the surviving corporation shall be an Eligible
Successor and shall have assumed all of the obligations of the Borrower under
this Agreement and the Notes pursuant to a written instrument in form and
substance satisfactory to the Administrative Agent, (B) subject to clause
(A) above, in the case of any such merger, consolidation or transfer of assets
to which a Principal Subsidiary is a party, a Principal Subsidiary shall be the
surviving entity and (C) subject to clause (A) above, in the case of any such
merger, consolidation or transfer of assets to which a Material Subsidiary is a
party, a Material Subsidiary shall be the surviving entity.

 

(c) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the last
day of any fiscal quarter to be less than 2.65 to 1.0.

 

(d) Continuation of Businesses. Engage in, or permit any Subsidiary (other than
any Energy Holdings Entity on or after the PSEG Merger Date) to engage in, any
line of business which is material to the Borrower and its Subsidiaries taken as
a whole, other than businesses engaged in by the Borrower and its Subsidiaries
as of the date hereof and reasonable extensions thereof.

 

(e) Capital Structure. Fail at any time to own, free and clear of all Liens, at
least 95% of the issued and outstanding common shares or other common ownership
interests of ComEd, 100% of the issued and outstanding common shares or other
common ownership interests of each of PECO and, on and after the PSEG Merger
Date, PSE&G and 100% of the issued and outstanding membership interests of Genco
(or, in any such case, 100% of a holding company which owns, free and clear of
all Liens, at least 95% of the issued and outstanding shares of common stock of
ComEd, 100% of the issued and outstanding common shares or other common
ownership interests of PECO or, on and after the PSEG Merger Date, PSE&G, as
applicable, or 100% of the issued and outstanding membership interests of
Genco).

 

(f) Restrictive Agreements. Permit ComEd, Genco or PECO or, on and after the
PSEG Merger Date, PSE&G, (or any holding company for any of the foregoing
described in the parenthetical clause at the end of Section 5.02(e)) to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon the
ability of such entity to declare or pay dividends to Exelon (or, if applicable,
to its holding company), except for existing restrictions on (i) PECO relating
to (A) the priority of payments on its subordinated debentures contained in the
Indenture dated as of July 1, 1994 between PECO and Wachovia Bank, National
Association (f/k/a First Union National Bank), as trustee, as

 

Term Loan Agreement

 

-29-



--------------------------------------------------------------------------------

amended and supplemented to the date hereof, or any other indenture that has
terms substantially similar to such Indenture and that relates to the issuance
of trust preferred securities, and (B) the priority payment of quarterly
dividends on its preferred stock contained in its Amended and Restated Articles
of Incorporation as in effect on the date hereof; and (ii) ComEd relating to
(A) the priority of payments on its subordinated debt securities contained in
the Indenture dated as of September 1, 1995 between ComEd and Wilmington Trust
Company, as trustee, as amended and supplemented to the date hereof, or any
other indenture that has terms substantially similar to such Indenture and that
relates to the issuance of trust preferred securities, and (B) the priority
payment of dividends on any shares of its preferred stock and preference stock
as set forth in its Restated Articles of Incorporation, as in effect on the date
hereof; and (iii) PSE&G relating to the priority payment of dividends on any
outstanding shares of its prior preferred stock and preference stock as set
forth in its Restated Articles of Incorporation, as such Restated Articles of
Incorporation are in effect on the date hereof.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur and be continuing:

 

(a) The Borrower shall fail to pay (i) any principal of any Advance when the
same becomes due and payable, or (ii) any interest on any Advance or any other
amount payable under this Agreement or any Note within three Business Days after
the same becomes due and payable; or

 

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) pursuant to the terms of this Agreement shall
prove to have been incorrect or misleading in any material respect when made; or

 

(c) The Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.02, Section 5.01(a)(vii) or Section 5.01(b)(i),
or (ii) any other term, covenant or agreement contained in this Agreement on its
part to be performed or observed if the failure to perform or observe such other
term, covenant or agreement shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Administrative Agent
(which notice shall be given by the Administrative Agent at the written request
of any Lender); or

 

(d) The Borrower or any Principal Subsidiary (other than a Special Purpose
Subsidiary) shall fail to pay any principal of or premium or interest on any
Debt that is outstanding in a principal amount in excess of $50,000,000 in the
aggregate (but excluding Debt hereunder, Nonrecourse Indebtedness and
Transitional Funding Instruments) of the Borrower or such Principal Subsidiary
(as the case may be) when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable

 

Term Loan Agreement

 

-30-



--------------------------------------------------------------------------------

grace period, if any, specified in the agreement or instrument relating to such
Debt; or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Debt and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any such Debt shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof, other than
any acceleration of any Debt secured by equipment leases or fuel leases of the
Borrower or a Principal Subsidiary as a result of the occurrence of any event
requiring a prepayment (whether or not characterized as such) thereunder, which
prepayment will not result in a Material Adverse Change; or

 

(e) The Borrower or any Principal Subsidiary (other than a Special Purpose
Subsidiary) shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower or any Principal Subsidiary (other than a
Special Purpose Subsidiary) seeking to adjudicate it as bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property,) shall occur; or the Borrower or any Principal
Subsidiary (other than a Special Purpose Subsidiary) shall take any action to
authorize or to consent to any of the actions set forth above in this subsection
(e); or

 

(f) One or more judgments or orders for the payment of money in an aggregate
amount exceeding $50,000,000 (excluding any such judgments or orders which are
fully covered by insurance, subject to any customary deductible, and under which
the applicable insurance carrier has acknowledged such full coverage in writing)
shall be rendered against the Borrower or any Principal Subsidiary and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

 

(g) (i) Any Reportable Event that the Majority Lenders determine in good faith
might constitute grounds for the termination of any Plan or for the appointment
by the appropriate United States District Court of a trustee to administer a
Plan shall have occurred and be continuing 30 days after written notice to such
effect shall have been given to the Borrower by the Administrative Agent;
(ii) any Plan shall be terminated; (iii) a Trustee shall be appointed by an
appropriate United States District Court to administer any Plan; (iv) the PBGC
shall institute proceedings to terminate any Plan or to appoint a

 

Term Loan Agreement

 

-31-



--------------------------------------------------------------------------------

trustee to administer any Plan; or (v) the Borrower or any other member of the
Controlled Group withdraws from any Multiemployer Plan; provided that on the
date of any event described in clauses (i) through (v) above, the Unfunded
Liabilities of the applicable Plan exceed $50,000,000; or

 

(h) The Borrower (or a wholly owned Subsidiary of the Borrower) shall fail to
own, free and clear of all Liens, (i) at least 95% of the issued and outstanding
common shares or other common ownership interests of ComEd, (ii) 100% of the
issued and outstanding common shares or other common interests of PECO or
(iii) 100% of the membership interests of Genco;

 

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
(i) declare the respective Commitments of the Lenders to be terminated,
whereupon the same shall forthwith terminate, and/or (ii) declare the
outstanding principal amount of the Loans, all interest thereon and all other
amounts payable under this Agreement to be forthwith due and payable, whereupon
the outstanding principal amount of the Loans, all such interest and all such
other amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided that in the event of an Event
of Default under Section 6.01(e), (A) the obligation of each Lender to make any
Loan shall automatically be terminated and (B) the outstanding principal amount
of the Loans, all such interest and all such other amounts shall automatically
and immediately become due and payable, without presentment, demand, protest or
any notice of any kind, all of which are hereby expressly waived by the
Borrower.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided that the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.

 

SECTION 7.02. Agents’ Reliance, Etc. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken

 

Term Loan Agreement

 

-32-



--------------------------------------------------------------------------------

by it or them under or in connection with this Agreement, except for its or
their respective own gross negligence or willful misconduct. Without limiting
the generality of the foregoing: (i) the Administrative Agent may treat the
payee of any Note as the holder thereof until the Administrative Agent receives
and accepts an Assignment and Acceptance entered into by the Lender which is the
payee of such Note, as assignor, and an Eligible Assignee, as assignee, as
provided in Section 8.07; (ii) the Administrative Agent may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) the Administrative Agent makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) the Administrative
Agent shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of this Agreement on
the part of the Borrower or to inspect the property (including the books and
records) of the Borrower; (v) the Administrative Agent shall not be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto; and (vi) the Administrative Agent shall not
incur any liability under or in respect of this Agreement by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
facsimile, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

 

SECTION 7.03. Agents and Affiliates. With respect to its Commitment, Advances
and Notes, DBAG shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include DBAG in its individual capacity. DBAG and its
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, the Borrower,
any Subsidiary and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if it were not the Administrative Agent
and without any duty to account therefor to the Lenders.

 

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01(f) and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), ratably according to their
respective Pro Rata Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative

 

Term Loan Agreement

 

-33-



--------------------------------------------------------------------------------

Agent under this Agreement, provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct. Without limiting
the foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its Pro Rata Share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that such expenses are reimbursable by the Borrower but for which
the Administrative Agent is not reimbursed by the Borrower.

 

SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Majority
Lenders. Upon any such resignation or removal, the Majority Lenders shall have
the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Majority Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Majority Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent,
which shall be a commercial bank described in clause (i) or (ii) of the
definition of “Eligible Assignee” and having a combined capital and surplus of
at least $150,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.
Notwithstanding the foregoing, if no Event of Default or Unmatured Event of
Default shall have occurred and be continuing, then no successor Administrative
Agent shall be appointed under this Section 7.06 without the prior written
consent of the Borrower, which consent shall not be unreasonably withheld or
delayed.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. (a) Subject to Section 8.01(b) below, no
amendment or waiver of any provision of this Agreement or the Notes, nor consent
to any departure by the Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Majority Lenders and, in
the case of an amendment, the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no amendment, waiver or consent shall, unless in writing
and signed by all the Lenders (other than any Lender that is the Borrower or an
Affiliate of the Borrower), do any of the following: (a) waive any of the
conditions specified in Section 3.01 or

 

Term Loan Agreement

 

-34-



--------------------------------------------------------------------------------

3.02, (b) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (c) reduce the principal of, or interest on, the Notes
or any fees or other amounts payable hereunder, (d) postpone any date fixed for
any payment of principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, (e) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Notes, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, or (f) amend this Section 8.01(a); provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any Note.

 

(b) (i) If there shall be an amendment to, waiver of or consent to a departure
from the terms of the Five-Year Credit Agreement (any such amendment, waiver or
consent a “Five-Year Amendment”) at any time after the date of this Agreement
and there are provisions in this Agreement which correspond to the provisions in
the Five-Year Credit Agreement that were addressed in such Five-Year Amendment,
then, subject to Section 8.01(b)(ii) below, this Agreement shall be deemed
automatically amended to incorporate such corresponding provisions from the
Five-Year Amendment in this Agreement, or a waiver of or consent to departure
from such corresponding provisions shall be granted, as applicable, as of the
date such Five-Year Amendment becomes effective; provided, however, that,
notwithstanding the foregoing, no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders (other than any Lender that is the
Borrower or an Affiliate of the Borrower), do any of the following: (A) waive
any of the conditions specified in Section 3.01 or 3.02, (B) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(C) reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, (D) postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, (E) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Notes, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder, or
(F) amend Section 8.01(a) or this Section 8.01(b); provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any Note.

 

(ii) In connection with the foregoing paragraph (i), the Borrower agrees,
concurrently with the preparation of the documentation for any Five-Year
Amendment, to prepare and deliver to the Administrative Agent for execution, an
appropriate amendment to, waiver of or consent to departure from the terms of
this Agreement (any such amendment, waiver or consent, a “Corresponding
Amendment”), in form and substance reasonably satisfactory to the Administrative
Agent, in order that the provisions of the foregoing paragraph (i) may be
implemented concurrently with the date on which such Five-Year Amendment becomes
effective. It is agreed and understood that, in the process of incorporating the
corresponding provisions of a Five-Year Amendment into this Agreement, the terms
of the Corresponding Amendment may differ from the terms of the Five-Year
Amendment to the extent reasonably necessary to account for differences between
the structure and terms of this Agreement and the structure and terms of the

 

Term Loan Agreement

 

-35-



--------------------------------------------------------------------------------

Five-Year Agreement. The Borrower shall provide the Administrative Agent with a
copy of the documentation for any such Five-Year Amendment promptly upon such
Five-Year Amendment becoming effective, and (except to the extent that
furnishing the same to the Administrative Agent would breach a legal requirement
to keep the same confidential) copies of drafts of such documentation as they
are prepared. In addition, the Borrower shall obtain any authorizations,
approvals or consents of, or any filings or registrations with, any governmental
or regulatory authority or agency, or any securities exchange, that are
necessary to implement the amendments described in this paragraph and to make
the undertakings of the Borrower and its Subsidiaries in respect thereof, valid
and enforceable.

 

SECTION 8.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including facsimile, telegraphic, telex or cable
communication) and mailed, sent by facsimile, telegraphed, telexed, cabled or
delivered, if to the Borrower, at its address at 10 South Dearborn Street, 37th
floor, Chicago, Illinois 60603, Attention: Thomas R. Miller, Facsimile:
(312) 394-5440; if to any Lender, at its Domestic Lending Office specified in
its Administrative Questionnaire or the Assignment and Acceptance pursuant to
which it became a Lender; and if to the Administrative Agent, at its address at
1301 Avenue of the Americas, New York, New York 10019, Attention: Thomas Brady,
Facsimile: 212-895-1560 and Kathleen Bereswill, Fascimile: 212-895-6975 or, as
to each party, at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and communications shall,
when mailed, sent by facsimile, telegraphed, telexed or cabled, be effective
when deposited in the mails, sent by facsimile (receipt confirmed), delivered to
the telegraph company, confirmed by telex answerback or delivered to the cable
company, respectively, except that notices and communications to the
Administrative Agent pursuant to Article II or VII shall not be effective until
received by the Administrative Agent.

 

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04. Costs and Expenses; Indemnification. (a) The Borrower agrees to
pay on demand all costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
syndication, modification and amendment of this Agreement, the Notes and the
other documents to be delivered by the Borrower hereunder, including the
reasonable fees, internal charges and out-of-pocket expenses of counsel
(including in-house counsel) for the Administrative Agent with respect thereto
and with respect to advising the Administrative Agent as to their respective
rights and responsibilities under this Agreement. The Borrower further agrees to
pay on demand all costs and expenses, if any (including counsel fees and
expenses of outside counsel and of internal counsel), incurred by the
Administrative Agent or any Lender in connection with the collection and
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered by the
Borrower hereunder, including reasonable counsel fees and expenses in connection
with the enforcement of rights under this Section 8.04(a).

 

Term Loan Agreement

 

-36-



--------------------------------------------------------------------------------

(b) If any payment of principal of, or any conversion of, any Eurodollar Rate
Advance, is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or conversion pursuant to Section 2.09 or 2.12
or acceleration of the maturity of the Loans pursuant to Section 6.01 or for any
other reason, the Borrower shall, upon demand by any Lender (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender any amount required to compensate such Lender for any
additional losses, costs or expenses which it may reasonably incur as a result
of such payment or conversion, including any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.

 

(c) The Borrower hereby agrees to indemnify and hold each Lender, the
Administrative Agent and each of their respective Affiliates, officers,
directors and employees (each, an “Indemnified Person”) harmless from and
against any and all claims, damages, losses, liabilities, costs or expenses
(including reasonable attorney’s fees and expenses, whether or not such
Indemnified Person is named as a party to any proceeding or is otherwise
subjected to judicial or legal process arising from any such proceeding) that
any of them may pay or incur arising out of or relating to this Agreement, the
Notes or the transactions contemplated hereby, or the use by the Borrower or any
Subsidiary of the proceeds of any Advance, provided that the Borrower shall not
be liable for any portion of such claims, damages, losses, liabilities, costs or
expenses resulting from such Indemnified Person’s gross negligence or willful
misconduct. The Borrower’s obligations under this Section 8.04(c) shall survive
the repayment of all amounts owing by the Borrower to the Lenders and the
Administrative Agent under this Agreement and the Notes and the termination of
the Commitments. If and to the extent that the obligations of the Borrower under
this Section 8.04(c) are unenforceable for any reason, the Borrower agrees to
make the maximum contribution to the payment and satisfaction thereof which is
permissible under applicable law.

 

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Loans due and payable pursuant to the
provisions of Section 6.01, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement and
any Note held by such Lender, whether or not such Lender shall have made any
demand under this Agreement or such Note and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender under this Section 8.05 are in addition to other rights
and remedies (including other rights of set-off) that such Lender may have.

 

SECTION 8.06. Binding Effect. This Agreement shall become effective when
counterparts hereof shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Lender that such Lender has executed a counterpart hereof and thereafter
shall be binding upon and inure to the benefit of the

 

Term Loan Agreement

 

-37-



--------------------------------------------------------------------------------

Borrower, the Administrative Agent and each Lender and their respective
successors and assigns, provided that (except as permitted by
Section 5.02(b)(iii)), the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of all
Lenders.

 

SECTION 8.07. Assignments and Participations. (a) Each Lender may, with the
prior written consent of the Borrower and the Administrative Agent (which
consents shall not be unreasonably withheld or delayed), and if demanded by the
Borrower pursuant to subsection (g) hereof shall to the extent required by such
subsection (g), assign to one or more banks or other entities all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment, the Loan owing to it and any Note held by it); provided that
(i) each such assignment shall be of a constant, and not a varying, percentage
of all of the assigning Lender’s rights and obligations under this Agreement,
(ii) the aggregate amount of the Loan and remaining Commitment (if any) of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $10,000,000 or, if less, the entire amount of
such Lender’s Loan and remaining Commitment, and shall be an integral multiple
of $1,000,000 or such Lender’s entire Loan and remaining Commitment, (iii) each
such assignment shall be to an Eligible Assignee, (iv) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note subject to such assignment and a processing and recordation fee of
$4,000 (which shall be payable by one or more of the parties to the Assignment
and Acceptance, and not by the Borrower, and shall not be payable if the
assignee is a Federal Reserve Bank), and (v) the consent of the Borrower shall
not be required after the occurrence and during the continuance of any Event of
Default. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto (although an assigning Lender shall
continue to be entitled to indemnification pursuant to Section 8.04(c)).
Notwithstanding anything contained in this Section 8.07(a) to the contrary,
(A) the consent of the Borrower and the Administrative Agent shall not be
required with respect to any assignment by any Lender to an Affiliate of such
Lender or to another Lender and (B) any Lender may at any time, without the
consent of the Borrower or the Administrative Agent, and without any requirement
to have an Assignment and Acceptance executed, assign all or any part of its
rights under this Agreement and any Note to a Federal Reserve Bank, provided
that no such assignment shall release the transferor Lender from any of its
obligations hereunder.

 

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the

 

Term Loan Agreement

 

-38-



--------------------------------------------------------------------------------

execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01(f)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender.

 

(c) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loan owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note subject to such assignment, the Administrative Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

 

(e) Each Lender may sell participations to one or more banks or other entities
(each, a “Participant”) in or to all or a portion of its rights and/or
obligations under this Agreement (including all or a portion of its Commitment,
its Loan and any Note held by it); provided that (i) such Lender’s obligations
under this Agreement (including its Commitment (if any)) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) such Lender shall retain the sole right
to approve, without the consent of any Participant, any amendment, modification
or waiver of any provision of this Agreement or any Note held by such Lender,
other than any such

 

Term Loan Agreement

 

-39-



--------------------------------------------------------------------------------

amendment, modification or waiver with respect to any Advance or Commitment in
which such Participant has an interest that forgives principal, interest or fees
or reduces the interest rate or fees payable with respect to any such Advance or
Commitment, postpones any date fixed for any regularly scheduled payment of
principal of, or interest or fees on, any such Advance or Commitment, releases
any guarantor of any such Advance or releases any substantial portion of
collateral, if any, securing any such Advance.

 

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender (subject to customary exceptions regarding
regulatory requirements, compliance with legal process and other requirements of
law).

 

(g) If (i) any Lender shall make demand for payment under Section 2.11(a),
2.11(b) or 2.14 or (ii) shall deliver any notice to the Administrative Agent
pursuant to Section 2.12 resulting in the suspension of certain obligations of
the Lenders with respect to Eurodollar Rate Advances, then (in the case of
clause (i)) within 60 days after such demand (if, but only if, such payment
demanded under Section 2.11(a), 2.11(b) or 2.14 has been made by the Borrower),
or (in the case of clause (ii)) within 60 days after such notice (if such
suspension is still in effect), or as the case may be, the Borrower may demand
that such Lender assign in accordance with this Section 8.07 to one or more
Eligible Assignees designated by the Borrower and reasonably acceptable to the
Administrative Agent all (but not less than all) of such Lender’s Commitment (if
any) and the Loan owing to it within the next succeeding 30 days. If any such
Eligible Assignee designated by the Borrower shall fail to consummate such
assignment on terms acceptable to such Lender, or if the Borrower shall fail to
designate any such Eligible Assignee for all of such Lender’s Commitment or
Loan, then such Lender may (but shall not be required to) assign such Commitment
and Loan to any other Eligible Assignee in accordance with this Section 8.07
during such period.

 

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Advance that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Advance,
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof. The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or

 

Term Loan Agreement

 

-40-



--------------------------------------------------------------------------------

other senior indebtedness of any SPC, it will not institute against, or join any
other person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 8.07, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Advances to the Granting Lender or to any financial
institutions (consented to by the Borrower and Administrative Agent, neither of
which consents shall be unreasonably withheld or delayed) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Advances and (ii) disclose on a confidential basis any
non-public information relating to its Advances to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section 8.07(h) may not be amended in any manner
which adversely affects a Granting Lender or an SPC without the written consent
of such Granting Lender or SPC.

 

SECTION 8.08. Governing Law. THIS AGREEMENT AND EACH NOTE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.

 

SECTION 8.09. Consent to Jurisdiction. (a) THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
PENNSYLVANIA AND ANY UNITED STATES DISTRICT COURT SITTING IN THE COMMONWEALTH OF
PENNSYLVANIA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY NOTE AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION.

 

(b) EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY NOTE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.

 

SECTION 8.10. Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes all prior and contemporaneous agreements
and understandings, oral or written, relating to the subject matter hereof.

 

Term Loan Agreement

 

-41-



--------------------------------------------------------------------------------

SECTION 8.11. USA PATRIOT ACT NOTIFICATION. The following notification is
provided to the Borrower pursuant to Section 326 of the USA Patriot Act of 2001,
31 U.S.C. Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, if the Borrower is an
individual, the Administrative Agent and the Lenders will ask for the Borrower’s
name, residential address, tax identification number, date of birth, and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower, and, if the Borrower is not an individual, the Administrative
Agent and the Lenders will ask for the Borrower’s name, tax identification
number, business address, and other information that will allow the
Administrative Agent and the Lenders to identify the Borrower. The
Administrative Agent and the Lenders may also ask, if the Borrower is an
individual, to see the Borrower’s driver’s license or other identifying
documents, and, if the Borrower is not an individual, to see the Borrower’s
legal organizational documents or other identifying documents.

 

[Remainder of the page intentionally left blank]

 

Term Loan Agreement

 

-42-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

EXELON CORPORATION By:  

/s/ Thomas Miller

--------------------------------------------------------------------------------

Name:   Thomas Miller Title:   Vice President, Finance

 

Term Loan Agreement

 

S-1



--------------------------------------------------------------------------------

DRESDNER BANK AG, NEW YORK AND

GRAND CAYMAN BRANCHES, individually and

as Agent

By:  

/s/ Jonathan Newman

--------------------------------------------------------------------------------

Name:   Jonathan Newman Title:   Vice President By:  

/s/ Thomas R. Brady

--------------------------------------------------------------------------------

Name:   Thomas R. Brady Title:   Director

 

Term Loan Agreement

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

LENDERS AND COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

Dresdner Bank AG, New York and Grand Cayman Branches

   $ 300,000,000

 

Schedule 2.01

 

Term Loan Agreement